NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                            FEB 28 2017
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
JASON GERAY,
                                                 No. 15-16865
              Petitioner-Appellant,
                                                 D.C. No. 3:14-cv-03572-VC
  v.

WILLIAM MUNIZ, Warden                            MEMORANDUM*

              Respondent-Appellee

                   Appeal from the United States District Court
                      for the Northern District of California
                    Vince Chhabria, District Judge, Presiding

                     Argued and Submitted February 16, 2017
                             San Francisco, California

Before: TASHIMA and HURWITZ, Circuit Judges, and ADELMAN, District
Judge.**




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Lynn S. Adelman, District Judge for the United States
District Court for the Eastern District of Wisconsin, sitting by designation.
      Jason Geray appeals the district court’s dismissal of his habeas corpus petition

as untimely, arguing that he was entitled to equitable tolling of the one-year filing

deadline. We have jurisdiction under 28 U.S.C. § 2253(a) and affirm.

      1. Geray seeks equitable tolling based on his mental impairment, but he failed

to show that he was unable to understand the need to timely file or that it was

impossible for him to timely file. Bills v. Clark, 628 F.3d 1092, 1099-1100 (9th Cir.

2010). As the district court found, that impairment manifested primarily in assaultive

behavior, rather than impaired thought process, and did not prevent Geray from filing

a variety of documents in the state courts in 2011 and 2012. Yeh v. Martel, 751 F.3d

1075, 1078 (9th Cir. 2014). And, because the record was “amply developed”

regarding Geray’s mental impairment, the district court was not obligated to hold an

evidentiary hearing. Roberts v. Marshall, 627 F.3d 768, 773 (9th Cir. 2010).

      2. Although attorney abandonment can warrant equitable tolling, Rudin v.

Myles, 781 F.3d 1043, 1055 (9th Cir. 2015), the district court correctly found Geray

only entitled to equitable tolling from January 18 to April 13, 2011, when he realized

his lawyer was not going to file a direct appeal. The failure of Geray’s trial counsel

to perfect a direct appeal did not prevent Geray from filing a habeas corpus petition.

See Randle v. Crawford, 604 F.3d 1047, 1058 (9th Cir. 2010).




                                          2
      3. Nor has Geray shown that he could not timely file because he was placed in

administrative segregation and lacked access to certain state court records. See

Ramirez v. Yates, 571 F.3d 993, 998 (9th Cir. 2009); Waldron-Ramsey v. Pacholke,

556 F.3d 1008, 1013-14 (9th Cir. 2009).

      4. Geray argues that the state courts affirmatively misled him regarding the

procedures for post-conviction relief, but he waived this argument by failing to raise

it below. Smith v. Richards, 569 F.3d 991, 995 (9th Cir. 2009).

      AFFIRMED.




                                          3